979 F.2d 847
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Jimmy COVINGTON, Petitioner.
No. 92-8070.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 28, 1992

On Petition for Writ of Mandamus.
Jimmy Covington, Petitioner Pro Se.
PETITION DENIED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Jimmy Covington has filed a petition for a writ of mandamus in this Court to compel the district court to expedite its consideration of his 42 U.S.C. § 1983 (1988) claim.  Because the district court has now dismissed his Complaint for failure to state a claim upon which relief can be granted, Covington's petition for mandamus relief is moot.*  Consequently, although we grant leave to proceed in forma pauperis in this Court, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED


*
 To the extent that Covington alleges bias on the part of the district judge, we deny relief because the allegations are conclusory and there has been no showing that the alleged bias was extrajudicial in nature.   In re Beard, 811 F.2d 818, 827 (4th Cir. 1987)